Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosan (US 2,823,574).  In considering the embodiment shown in Fig. 9 Rosan discloses a bolt comprising: a tapered section (21), a guide portion (3), a threaded portion (2), a plurality of recesses (5c) on the distal most part of the tapered surface and, a plurality of cutouts (7b) at a distal portion of the thread.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pimper (US 8,998,549) in view of Allen (US 5,374,146).  Pimper discloses a bolt (1) comprising a continuous tapered surface; a guide portion and a threaded portion with a plurality of cutouts at a distal end.  
                                
    PNG
    media_image1.png
    379
    685
    media_image1.png
    Greyscale

Pimper does not disclose the tapered surface with recesses provided on a distal most part.  Allen discloses a bolt including a tapered surface (18) including recesses (22 and 24) on a distal most part of the tapered surface.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the tapered surface of Pimper with a plurality of recesses at the most distal end of the tapered surface as disclosed in Allen in order to effectively remove foreign matter from a mating thread as discussed in Allen.

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pimper in view of Allen as applied to claim 8 above, and further in view of Kato (US 6,296,432).  Pimper does not disclose the guide portion as claimed.  As the guide portion is best understood, Kato discloses a bolt comprising a guide portion (103D) as an extension overlapping with a distal end of a thread (103C) including a groove (104A) aligned with and deeper than a thread root and the guide portion having a height relative to the groove less than a thread height within the range of 0.4 to 0.6 times.  Kato further .
                                  
    PNG
    media_image2.png
    463
    654
    media_image2.png
    Greyscale


  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide modified Pimper with a guide portion as disclosed in Kato for preventing cross-threading as discussed in Kato.  Once the combination was made, the guide portion would extend to the tapered portion which would make it expanding in the axial direction from the tapered surface to the thread end in the same manner as it does in Kato and where it reaches a distal end of the bolt which would include an angle in the range of 90 to 360 degrees.
In regards to claims 10, 11 and 13 modified Pimper does not discuss the dimensions of the angle and diameter of the tapered portion, the complete height of the thread ridge and, the depth of the recesses.  While the claimed dimensions appear to be shown in figure 4 of Pimper they would alternatively have been obvious to one of ordinary skill in the art at the time the invention through routine experimentation to find optimal results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pimper in view of Allen and Kato as applied to claim 8-10 above, and further in view of Hiroi (US 10,267,348).  Modified Pimper .

Response to Remarks
The previous rejections have been overcome by the amendments.  However, a new grounds of rejection has been set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thurston (US 3,507,183) and Dyslin (US 3,358,548) are cited to teach examples of self-drilling screws which would anticipate claim 8.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677